J-S23025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CAITLYN PHILLIPS                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANDREW MICHAEL PHILLIPS, JR.               :
                                               :
                       Appellant               :   No. 313 MDA 2022

                 Appeal from the Order Dated February 7, 2022
      In the Court of Common Pleas of Lackawanna County Civil Division at
                              No(s): 2014-41267


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 07, 2022

        Andrew Michael Phillips, Jr. (“Appellant”) appeals from the order

granting the petition for protection from abuse (“PFA”) filed by Caitlyn Phillips

(“Appellee”). Appellant argues, among other things, that the court erred in

granting the PFA petition because Appellee failed to provide evidence to

support her claims and she committed perjury. We affirm.

        Appellant and Appellee were married, but they divorced in 2020.

Appellant currently is incarcerated following a 2018 aggravated assault

conviction, where Appellee was the victim.

        In December 2021, Appellee filed the subject PFA petition. She sought

relief against Appellant on behalf of herself, as well as on behalf of Appellee’s

daughter (“Daughter”) and her and Appellant’s minor son (“Son”). The trial

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S23025-22



court granted a temporary PFA order, listing Appellee, Son, and Daughter as

protected parties.

      The court held a hearing on the petition in February 2022 via video

conference. Appellee testified that she filed the PFA petition because Appellant

was “incarcerated for nearly beating [her] to death” and she “heard he was

up for parole.” N.T., Feb. 7, 2022, at 4. She was nervous he would harm her

when he was released. Id. She said she believed Appellant would harm her

because Appellant had written “several letters” to their son “about how

[Appellee] is the reason that the family is torn apart” and “during phone calls

before the PFA, [Appellant] stated that he would take [Son] away from

[Appellee] . . . .so [she] would know what kind of pain he feels.” Id. at 5.

Appellee testified that she did not feel safe and worried Appellant would do

something to her or the children. Id. She further testified that Appellant had

broken her orbital bone in 2013. Id.

      Appellant responded that he would like to see the letters Appellee

referenced and that he had attempted to subpoena the phone records. Id. at

6. He testified about Appellee’s claim he broke her eye socket in 2013, stating,

“It didn’t happen in 2013.” Id. at 7. He also said he had sent the court an

affidavit from a police officer regarding the incident and Appellee’s testimony

about what occurred in 2018, claiming it does not match the information in

the PFA petition. Id.

      Following the hearing, the court issued a PFA order for one year,

identifying Appellee as the only protected party. The order granted Appellee

                                       -2-
J-S23025-22



temporary custody of Son and permitted Appellant to write letters to Son. The

order noted any custody changes were temporary and either party could

initiate custody proceedings. Appellant filed a motion to dissolve the order,

alleging he had not properly been served and Appellee had failed to present

sufficient evidence. Before the court ruled on the motion, Appellant filed the

instant appeal.

        Appellant raises the following issues:

           1. Did the Trial Court err in requiring any proof of these said
           letters or phone calls, after [Appellant] requested a
           subp[oen]a for all phone conversations from Tela-
           communications/SCI-Rockview to [Appellee’s] phone
           number[]?

           2. Did Trial Court err in determination of the statements
           made by [Appellee] differ from her claim on this P.F.A. then
           her statements about the 2018 incident, with the sworn
           affidavit, to the Carbondale police department, and the
           sworn testimony in Criminal Court of Lackawanna County?

           3. Did the Trial Court err in denying the Motion of Dismissal
           filed by [Appellant] before the Feb[ru]ary 7, 2022 Protection
           From Abuse Hearing?

           4. Did the Trial Court err by improperly grant[ing] a
           Protection From Abuse order, due to a missues [sic] of the
           Courts by a claim[] made declaration of perjury?

Appellant’s Br. at Statement of the Issues.1

        Appellant’s first, second, and fourth issues challenge the sufficiency of

the evidence to support the issuance of the PFA order.




____________________________________________


1   Appellee did not file a responsive brief.

                                           -3-
J-S23025-22



      Appellant argues he has not posed a threat to Appellee. He also claims

Appellee committed perjury, claiming her testimony at the hearing on the PFA

petition differed from her interview and testimony following the 2018 assault,

pointing out alleged discrepancies, including a discrepancy regarding whether

Appellant was on top of her while he punched her. He claims he completed

programs while incarcerated to improve his life, but he will be unable to

improve his life when he is “still being accused of things that are just not

happening.” Appellant’s Br. at 2. He claims the court should have requested

proof of Appellee’s claims, claiming the PFA order was issued without evidence

of any communication happening between Appellant and Appellee.

      We review the grant or denial of a PFA order for an abuse of discretion

or error of law. Mescanti v. Mescanti, 956 A.2d 1017, 1019 (Pa.Super.

2008). An abuse of discretion occurs where there is not merely an error of

judgment, but where judgment is manifestly unreasonable, the law is not

applied, or the record shows that the decision is a result of partiality,

prejudice, bias, or ill will. Id.

      When reviewing a challenge to the sufficiency of the evidence, we view

the evidence in the light most favorable to the verdict-winner, and we give

the party that prevailed below the benefit of all reasonable factual inferences.

Id. at 1020. As the fact-finder in a PFA proceeding, the trial court is free to

believe all, some, or none of the testimony presented. Commonwealth v.

Waugaman, 167 A.3d 153, 155–56. (Pa.Super. 2017). The fact-finder alone




                                     -4-
J-S23025-22



assesses the credibility of witnesses and the weight to accord their testimony.

Mescanti, 956 A.2d at 1019–20.

      To obtain a PFA order, the petitioner must prove the allegation of abuse

by a preponderance of the evidence. 23 Pa.C.S.A. § 6107(a). The term

“abuse” is defined under the PFA as:

         The occurrence of one or more of the following acts between
         family or household members, sexual or intimate partners
         or persons who share biological parenthood:

         (1) Attempting to cause or intentionally, knowingly or
         recklessly causing bodily injury, serious bodily injury, rape,
         involuntary deviate sexual intercourse, sexual assault,
         statutory sexual assault, aggravated indecent assault,
         indecent assault or incest with or without a deadly weapon.

         (2) Placing another in reasonable fear of imminent serious
         bodily injury.

         (3) The infliction of false imprisonment pursuant to 18
         Pa.C.S. § 2903 (relating to false imprisonment).

         (4) Physically or sexually abusing minor children, including
         such terms as defined in Chapter 63 (relating to child
         protective services).

         (5) Knowingly engaging in a course of conduct or repeatedly
         committing acts toward another person, including following
         the person, without proper authority, under circumstances
         which place the person in reasonable fear of bodily injury.
         The definition of this paragraph applies only to proceedings
         commenced under this title and is inapplicable to any
         criminal prosecutions commenced under Title 18 (relating to
         crimes and offenses).

23 Pa.C.S.A. § 6102.

      The trial court found Appellee’s testimony credible and we defer to the

trial court on issues of credibility. See Mescanti, 956 A.2d at 1019–20.


                                     -5-
J-S23025-22



Appellee testified that Appellant had caused her serious injury in the past, she

had heard he would soon be eligible for parole, he had included threats in his

letters to their son, and had threatened her during phone conversations. This

was sufficient to support a finding of abuse as Appellant caused Appellee

bodily injury and placed in her reasonable fear of imminent serious bodily

injury upon his parole. Appellee was not required to present additional

evidence, and that her testimony may have differed slightly from past

testimony would not prevent a fact finder from finding her credible. The court

did not err or abuse its discretion in entering the PFA order.

      In his fourth issue, Appellant claims the court erred in denying his

motion to dismiss. He claims the PFA petition did not have an accurate address

and he was not served. Both the motion to dismiss and the notice of appeal

are dated February 9, 2022. Therefore, the trial court lost jurisdiction with the

filing of the appeal and has not addressed the motion. See Pa.R.A.P. 1701(a)

(“Except as otherwise prescribed by these rules, after an appeal is taken or

review of a quasijudicial order is sought, the trial court or other government

unit may no longer proceed further in the matter.”). Because the trial court

has not address this issue, we also cannot address this issue. See Pa.R.A.P.

302(a) (“Issues not raised in the trial court are waived and cannot be raised

for the first time on appeal.”).

      Furthermore, even if this issue were properly before us, we would

conclude it lacked merit. Pennsylvania Rule of Civil Procedure 1930.4 provides

that a party who appears for the hearing or conference in a domestic relations

                                      -6-
J-S23025-22



matter will be deemed to have been served. Pa.R.C.P. 1930.4(i). Father does

not claim he was unaware of the final hearing on the PFA, and he, in fact,

attended the hearing. Moreover, the record contains proof of service on

Appellant by the Sheriff’s office. This claim fails.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/07/2022




                                       -7-